Cook, J.,
delivered the opinion of the court.
As we view this case, the chancery court passed upon the conflicting evidence solving the issue in favor of appellee. Ve cannot say that the finding of fact was clearly wrong, but, on the contrary, it seems to us that there was ample evidence to support the decree of the court.
"We think the dismissal of the former bill without prejudice as to appellee did not bar another suit by him upon the same cause of action. The effect of a decree by the chancellor, dismissing the bill without prejudice is that such dismissal shall not operate to bar a new suit which the complainant might thereafter bring upon the same cause of action. Nevitt v. Bacon, 32 Miss. 212, 66 Am. Dec. 609. There is no element of estoppel involved here.

Affirmed.